Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      DETAILED ACTION    
  
 Claims 4-5, 9-10, 12-18, 22-31, 35-36, 40-41, 43-49, 53-64 were previously canceled, and claims 2, 20, 33 and 51 are currently canceled. 
 	Claims 1, 3, 6-8, 11, 19, 21, 32, 34, 37-39, 42, 50 and 52 are allowed with the examiner's amendment as follow:

                                                 EXAMINER'S AMENDMENT
1.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.    Authorization for this examiner's amendment was given in a telephone interview with ZHUO XU (Reg. No. 62,987) on 03/16/2021.

The application has been amended as follows:
In the claims:


 the following configuration information of a channel state information reference signal (CSI-RS) resource, comprising: a number of ports of the CSI-RS resource, a number of CSI-RS resource configurations, a quantity of ports of the CSI-RS resource configurations, sequence numbers of the CSI-RS resource configurations, aggregation sequence numbers of the CSI-RS resource configurations, and a port numbering mode, wherein the port numbering mode comprises at least one of the following: consecutively numbering all the ports of the CSI-RS resource configurations in ascending order of the aggregation sequence numbers of the CSI-RS resource configurations; sorting top-numbered half ports of each CSI-RS resource configuration as a first half ports in ascending order of the aggregation sequence numbers of the CSI-RS resource configurations, sorting bottom-numbered half ports of each CSI-RS resource configuration as a second half ports in ascending order of the aggregation sequence numbers of the CSI-RS resource configurations, and consecutively numbering the first half ports and the second half ports; or consecutively numbering all the ports extracted, one at a time, from the CSI-RS resource configurations in turn, in ascending order of the aggregation sequence numbers of the CSI-RS resource configurations.


 the following information: configuration information of a channel state information reference signal (CSI-RS) resource, the configuration information of the CSI-RS resource comprising: a number of ports of the CSI-RS resource, a number of CSI-RS resource configurations, a number of ports of the CSI- RS resource configurations, sequence numbers of the CSI-RS resource configurations, aggregation sequence numbers of the CSI-RS resource configurations, and a port numbering mode, wherein the port numbering mode comprises at least one of the following: consecutively numbering all the ports of the CSI-RS resource configurations in ascending order of the aggregation sequence numbers of the CSI-RS resource configurations; sorting top-numbered half ports of each CSI-RS resource configuration as a first half ports in ascending order of the aggregation sequence numbers of the CSI-RS resource configurations, sorting bottom-numbered half ports of each CSI-RS resource configuration as a second half ports in ascending order of the aggregation sequence numbers of the CSI-RS resource configurations, and consecutively numbering the first half ports and the second half ports; or 4Attorney Docket No. LCTH-00203US Application No. 16/089,619 consecutively numbering all the ports extracted, one at a time, from the CSI-RS resource configurations in turn, in ascending order of the aggregation sequence numbers of the CSI-RS resource configurations.
 the following configuration information of a channel state information reference signal (CSI-RS) resource, comprising: a number of ports of the CSI-RS resource, a number of CSI-RS resource configurations, a number of ports of the CSI-RS resource configurations, sequence numbers of the CSI-RS resource configurations, aggregation sequence numbers of the CSI-RS resource configurations, and a port numbering mode, wherein the port numbering mode comprises at least one of the following: consecutively numbering all the ports of the CSI-RS resource configurations in ascending order of the aggregation sequence numbers of the CSI-RS resource configurations; sorting top-numbered half ports of each CSI-RS resource configuration as a first half ports in ascending order of the aggregation sequence numbers of the CSI-RS resource configurations, sorting bottom-numbered half ports of each CSI-RS resource configuration as a second half ports in ascending order of the aggregation sequence numbers of the CSI-RS 5Attorney Docket No. LCTH-00203US Application No. 16/089,619 resource configurations, and consecutively numbering the first half ports and the second half ports; or consecutively numbering all the ports extracted, one at a time, from the CSI-RS resource configurations in turn, in ascending order of the aggregation sequence numbers of the CSI-RS resource configurations.

50. (Currently Amended) An information processing apparatus, comprising: a processor; and a memory storing computer executable instructions, which, when executed by the  the following configuration information of a channel state information reference signal (CSI-RS) resource, comprising: a number of ports of the CSI-RS resource, a number of CSI-RS resource configurations, a number of ports of the CSI-RS resource configurations, sequence numbers of the CSI-RS resource configurations, aggregation sequence numbers of the CSI-RS resource configurations, and a port numbering mode, wherein the port numbering mode comprises at least one of the following: consecutively numbering all the ports of the CSI-RS resource configurations in ascending order of the aggregation sequence numbers of the CSI-RS resource configurations; 7Attorney Docket No. LCTH-00203US Application No. 16/089,619 sorting top-numbered half ports of each CSI-RS resource configuration as a first half ports in ascending order of the aggregation sequence numbers of the CSI-RS resource configurations, sorting bottom-numbered half ports of each CSI-RS resource configuration as a second half ports in ascending order of the aggregation sequence numbers of the CSI-RS resource configurations, and consecutively numbering the first half ports and the second half ports; or consecutively numbering all the ports extracted, one at a time, from the CSI-RS resource configurations in turn, in ascending order of the aggregation sequence numbers of the CSI-RS resource configurations.


     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
the port numbering mode comprises at least one of the following: consecutively numbering all the ports of the CSI-RS resource configurations in ascending order of the aggregation sequence numbers of the CSI-RS resource configurations; sorting top-numbered half ports of each CSI-RS resource configuration as a first half ports in ascending order of the aggregation sequence numbers of the CSI-RS resource configurations, sorting bottom-numbered half ports of each CSI-RS resource configuration as a second half ports in ascending order of the aggregation sequence numbers of the CSI-RS resource configurations, and consecutively numbering the first half ports and the second half ports; or consecutively numbering all the ports extracted, one at a time, from the CSI-RS resource configurations in turn, in ascending order of the aggregation sequence numbers of the CSI-RS resource configurations” with the claimed invention as a whole.

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claims 19, 32 and 50 mutatis mutandis. Accordingly, claims 3, 6-8, 11, 21, 34, 37-39, 42, and 52 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471